Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
09/23/2016 08:09 AM CDT




                                                           - 842 -
                                  Nebraska Supreme Court A dvance Sheets
                                          294 Nebraska R eports
                                        STECKELBERG v. NEBRASKA STATE PATROL
                                                  Cite as 294 Neb. 842




                                         Todd Steckelberg, appellant, v.
                                         Nebraska State Patrol, appellee.
                                                      ___ N.W.2d ___

                                          Filed September 23, 2016.   No. S-15-879.

                1.	 Mandamus: Judgments: Appeal and Error. An action for a writ of
                    mandamus is a law action, and in an appellate review of a bench trial of
                    a law action, a trial court’s finding has the effect of a jury verdict and
                    will not be set aside unless clearly erroneous.
                2.	 Estoppel: Equity: Appeal and Error. A claim of equitable estoppel
                    rests in equity, and in an appeal of an equity action, an appellate court
                    tries factual questions de novo on the record and reaches a conclusion
                    independent of the findings of the trial court.
                3.	 Estoppel: Words and Phrases. To mend one’s hold means that where a
                    party has based his or her conduct upon certain reasons stated by him or
                    her, he or she will not be permitted, after litigation has commenced, to
                    assert other reasons for his or her conduct.
                4.	 Mandamus: Proof. A party seeking a writ of mandamus under Neb.
                    Rev. Stat. § 84-712.03 (Reissue 2014) has the burden to satisfy three
                    elements: (1) The requesting party is a citizen of the state or other
                    person interested in the examination of the public records, (2) the docu-
                    ment sought is a public record as defined by Neb. Rev. Stat. § 84-712.01
                    (Reissue 2014), and (3) the requesting party has been denied access to
                    the public record as guaranteed by Neb. Rev. Stat. § 84-712 (Reissue
                    2014). If the requesting party satisfies its prima facie claim for release
                    of public records, the public body opposing disclosure must show by
                    clear and convincing evidence that Neb. Rev. Stat. § 84-712.05 (Reissue
                    2014) or Neb. Rev. Stat. § 84-712.08 (Reissue 2014) exempts the
                    records from disclosure.
                5.	 Records: Appeal and Error. It is incumbent upon the appellant to pre­
                    sent a record supporting the errors assigned.
                6.	 ____: ____. The decision of a district court that is reviewing records
                    in camera under the public records statutes to allow other persons to
                                  - 843 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
              STECKELBERG v. NEBRASKA STATE PATROL
                        Cite as 294 Neb. 842

   review said records is entrusted to the district court’s discretion, and is
   reviewed for an abuse of that discretion.

   Appeal from the District Court for Lancaster County: Susan
I. Strong, Judge. Affirmed.

   Joy Shiffermiller, of Shiffermiller Law Office, P.C., L.L.O.,
for appellant.

   Douglas J. Peterson, Attorney General, and David A. Lopez
for appellee.

  Heavican, C.J., Wright, Miller-Lerman, Cassel, K elch,
and Funke, JJ.

  Heavican, C.J.
                        INTRODUCTION
   Todd Steckelberg filed a public records request under Neb.
Rev. Stat. § 84-712 (Reissue 2014), seeking records relating
to the interview and selection process for a job opening as
an “Executive Protection Trooper” with the Nebraska State
Patrol (State Patrol). Steckelberg’s request was denied, and he
sought a writ of mandamus in the district court. Steckelberg’s
petition for writ of mandamus was denied. He appealed, and
we granted the State Patrol’s petition to bypass the Nebraska
Court of Appeals. We affirm.

                      BACKGROUND
   Steckelberg is employed by the State Patrol as a trooper.
He was an applicant for a lateral transfer to the position of
Executive Protection Trooper. Interviews were conducted on
March 26, 2015. Another applicant was awarded the position.
   On April 5, 2015, Steckelberg requested that he be permit-
ted to review his score sheets and the comments and recom-
mendations from the hiring board. That request was denied,
with the State Patrol’s human resources division informing
Steckelberg that the State Patrol would not provide feedback
concerning interviews. That same day, Steckelberg inquired as
                            - 844 -
          Nebraska Supreme Court A dvance Sheets
                  294 Nebraska R eports
            STECKELBERG v. NEBRASKA STATE PATROL
                      Cite as 294 Neb. 842

to why his own records were not provided to him. Steckelberg
was again informed that there would be no feedback given
regarding interviews, because such records were considered to
be confidential.
   On April 9, 2015, Steckelberg made, through counsel, a
request under Nebraska’s public records laws for “any and
all documents regarding the most recent interview for the
Executive Protection Trooper position,” including “the com-
pleted a [sic] score sheet, which each member made notes
and comments on, each recommendation and the Board’s
recommendation to the Superintendent.” The State Patrol
sent the listing for the open position but otherwise denied
Steckelberg’s request, with the State Patrol referencing Neb.
Rev. Stat. § 84-712.05(15) (Reissue 2014) as the basis for
such denial.
   On May 6, 2015, Steckelberg sought a writ of mandamus in
the Lancaster County District Court, again under Nebraska’s
public records laws, seeking the records that were the subject
of his public records request. Trial on Steckelberg’s petition
was held on August 14.
   The trial court held for the State Patrol and denied
Steckelberg’s petition for writ of mandamus. The trial court
concluded that the records Steckelberg sought could be
withheld under § 84-712.05(7), providing that the personal
information of personnel could be withheld from examina-
tion. The court addressed and rejected Steckelberg’s argu-
ment that the State Patrol was not permitted to rely on
§ 84-712.05(7) when its initial denial was purportedly pre-
mised on § 84-712.05(15), concluding that its review of the
public records request was de novo under Neb. Rev. Stat.
§ 84-712.03 (Reissue 2014).
   Steckelberg appealed. The State Patrol filed a petition to
bypass the Court of Appeals, which we granted.
                 ASSIGNMENTS OF ERROR
   Steckelberg assigns, restated and consolidated, that the
trial court erred in (1) allowing the State Patrol to rely on
                                      - 845 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                  STECKELBERG v. NEBRASKA STATE PATROL
                            Cite as 294 Neb. 842

a different exemption than that originally relied upon, (2)
finding that Steckelberg had not met his burden of proof to
show that the documents were public records, (3) finding the
records were exempt under § 84-712.05(7) and accordingly
denying his petition for writ of mandamus, and (4) not allow-
ing Steckelberg to review the records that the court reviewed
in camera.
                   STANDARD OF REVIEW
   [1] An action for a writ of mandamus is a law action, and
in an appellate review of a bench trial of a law action, a trial
court’s finding has the effect of a jury verdict and will not be
set aside unless clearly erroneous.1
   [2] A claim of equitable estoppel rests in equity, and in
an appeal of an equity action, an appellate court tries factual
questions de novo on the record and reaches a conclusion inde-
pendent of the findings of the trial court.2
                            ANALYSIS
   On appeal, Steckelberg makes three basic arguments: (1)
that the district court erred in allowing the State Patrol to rely
on a different exception to the public records laws than that
originally cited by the State Patrol when it denied Steckelberg’s
request, (2) that the district court erred in finding that the
records sought were exempted from disclosure, and (3) that the
district court ought to have allowed him to inspect the records
during the court’s in camera review.
   Some background law is helpful. Section 84-712(1) provides
that “all citizens of this state and all other persons interested
in the examination of the public records as defined in section
84-712.01 are hereby fully empowered and authorized” to
examine such records. Neb. Rev. Stat. § 84-712.01(1) (Reissue
2014) provides in part:

 1	
      State ex rel. Neb. Health Care Assn. v. Dept. of Health, 255 Neb. 784, 587
N.W.2d 100 (1998).
 2	
      Id.
                                    - 846 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                     STECKELBERG v. NEBRASKA STATE PATROL
                               Cite as 294 Neb. 842

      Except when any other statute expressly provides that
      particular information or records shall not be made pub-
      lic, public records shall include all records and docu-
      ments, regardless of physical form, of or belonging to this
      state, any county, city, village, political subdivision, or
      tax-supported district in this state, or any agency, branch,
      department, board, bureau, commission, council, subunit,
      or committee of any of the foregoing.
   Records “which may be withheld from the public” include
18 separate categories.3 Section 84-712.03 allows a person who
is denied “any rights granted by sections 84-712 to 84-712.03”
to file suit. Section 84-712.03(2) provides, in part, that the
court with jurisdiction “shall determine the matter de novo and
the burden is on the public body to sustain its action.”
   Before the district court, the State Patrol relied upon
§ 84-712.05(7)—“[p]ersonal information in records regard-
ing personnel of public bodies other than salaries and routine
directory information”—to support the withholding of the
records from Steckelberg. In initially denying Steckelberg’s
request, however, the State Patrol relied on § 84-712.05(15),
which provides that the following information may be
withheld:
      [j]ob application materials submitted by applicants, other
      than finalists, who have applied for employment by any
      public body as defined in section 84-1409. For purposes
      of this subdivision, (a) job application materials means
      employment applications, resumes, reference letters, and
      school transcripts and (b) finalist means any applicant (i)
      who reaches the final pool of applicants, numbering four
      or more, from which the successful applicant is to be
      selected, (ii) who is an original applicant when the final
      pool of applicants numbers less than four, or (iii) who is
      an original applicant and there are four or fewer origi-
      nal applicants.

 3	
      § 84-712.05.
                                     - 847 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                  STECKELBERG v. NEBRASKA STATE PATROL
                            Cite as 294 Neb. 842

                             Estoppel
   Steckelberg first argues that the State Patrol should not
be permitted to change its reliance under state law from
§ 84-712.05(15) to § 84-712.05(7). In initially denying
Steckelberg’s request, the State Patrol cited subsection (15).
The State Patrol has since conceded that § 84-712.05(15) is
inapplicable, but argues that the records are protected by sub-
section (7). Steckelberg argues that the State Patrol should not
be allowed to “mend [its] hold” in this way.4
   [3] We have little case law on the concept of mending one’s
hold. But, generally, to mend one’s hold means that “where
a party has based his conduct upon certain reasons stated by
him, he will not be permitted, after litigation has commenced,
to assert other reasons for his conduct.”5 The phrase comes
from 19th-century wrestling parlance, where it meant to “get
a better grip (hold) on your opponent.”6 Its origins in the law
are traced to the U.S. Supreme Court’s opinion in Railway Co.
v. McCarthy.7
   We noted this concept in Enterprise Co., Inc. v. Nettleton
Business College.8 In that case, we observed that “[t]he prin-
ciple prohibiting a party from mending his hold is ordinarily
applicable only if some previous conduct on his part would
render present assertion of the right unjust.”9

 4	
      Brief for appellant at 27.
 5	
      Hays v. Christiansen, 114 Neb. 764, 771, 20 N.W. 609, 612 (1926). See,
      also, Brown v. Security Mutual Life Ins. Co., 150 Neb. 811, 36 N.W.2d
251 (1949); State, ex rel. Truax, v. Burrows, 136 Neb. 691, 287 N.W. 178
      (1939); McDowell v. Metropolitan Life Ins. Co., 129 Neb. 764, 263 N.W.
145 (1935).
 6	
      See Harbor Ins. Co. v. Continental Bank Corp., 922 F.2d 357, 362 (7th
      Cir. 1990).
 7	
      Railway Co. v. McCarthy, 96 U.S. (6 Otto) 258, 24 L. Ed. 693 (1877).
 8	
      Enterprise Co., Inc. v. Nettleton Business College, 186 Neb. 183, 181
N.W.2d 846 (1970).
 9	
      Id. at 189, 181 N.W.2d at 851.
                                      - 848 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                   STECKELBERG v. NEBRASKA STATE PATROL
                             Cite as 294 Neb. 842

   And we echoed this concept of prejudice in State ex rel.
Neb. Health Care Assn. v. Dept. of Health.10 There, we noted
that “[t]he doctrine of equitable estoppel . . . will not be
invoked against a governmental entity except under compel-
ling circumstances where right and justice so demand; in such
cases, the doctrine is to be applied with caution and only for
the purpose of preventing manifest injustice.”11 We concluded
the relator-appellant had not shown that it was prejudiced by
the appellees’ delay in issuing their denial of access to cer-
tain documents.
   We therefore examine this record for prejudice caused as a
result of the State Patrol’s change in position. We find none.
Steckelberg’s request for the records was denied within days
of making of the request. Initially, § 84-712.05(15) was cited,
but by the time the State Patrol filed its answer, it cited to
subsection (7). There is nothing in the record to suggest that
during the district court litigation of this matter, the State
Patrol argued that records were exempted under subsection
(15). This conclusion is reinforced by the district court’s cor-
rect observation that its review of the State Patrol’s denial was
de novo.
   Steckelberg’s first assignment of error is without merit.
                      Access to R ecords
   Steckelberg next argues that the district court erred in find-
ing that he did not meet his burden to show that the records
were public records. The district court reasoned both that
Steckelberg had not met his initial burden to show that the
records in question were public records and that even if that
burden had been met, the State Patrol had shown that the
records were exempt under § 84-712.05(7).
   [4] This is a mandamus action. A party seeking a writ of
mandamus under § 84-712.03 has the burden to satisfy three
elements: (1) The requesting party is a citizen of the state

10	
      State ex rel. Neb. Health Care Assn. v. Dept. of Health, supra note 1.
11	
      Id. at 796, 587 N.W.2d at 108.
                                     - 849 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                  STECKELBERG v. NEBRASKA STATE PATROL
                            Cite as 294 Neb. 842

or other person interested in the examination of the public
records, (2) the document sought is a public record as defined
by § 84-712.01, and (3) the requesting party has been denied
access to the public record as guaranteed by § 84-712. If the
requesting party satisfies its prima facie claim for release of
public records, the public body opposing disclosure must show
by clear and convincing evidence that § 84-712.05 or Neb.
Rev. Stat. § 84-712.08 (Reissue 2014) exempts the records
from disclosure.12
   We agree with Steckelberg insofar as he argues that the
district court erred in finding that he had not met his initial
burden. It is undisputed that Steckelberg is a citizen or oth-
erwise interested party and that he has been denied access
to the records sought. Steckelberg has also shown that the
records sought were those belonging to the State Patrol, an
agency of the State, and thus were public records as defined by
§ 84-712.01. Indeed, the State Patrol concedes that Steckelberg
has met his burden.
   We turn next to the question of whether the State Patrol
showed that the records fall within an exemption listed in
§ 84-712.05.
   Steckelberg argues that these records do not fit within
§ 84-712.05(7) for two reasons: (1) The State Patrol’s own
evidence shows that the records sought are not part of an
employee’s personnel record, and (2) the records sought fit
more neatly into § 84-712.05(15), which the State Patrol con-
cedes is otherwise inapplicable.
   Steckelberg’s first argument—that the State Patrol’s own
evidence shows the records are not personnel records—misses
the mark. The State Patrol did produce an affidavit stating that
the records were not kept with an employee’s personnel record,
but were kept separately by the State Patrol’s human resources
division. But § 84-712.05(7) exempts “[p]ersonal information
in records regarding personnel.” The district court found that

12	
      Evertson v. City of Kimball, 278 Neb. 1, 767 N.W.2d 751 (2009).
                                      - 850 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                  STECKELBERG v. NEBRASKA STATE PATROL
                            Cite as 294 Neb. 842

the information in the records sought did contain personal
information. And the information was about employees, oth-
erwise known as personnel,13 of the State Patrol. There is no
requirement in § 84-712.05(7) that in order to be exempt, the
records must be kept within an employee’s personnel record,
as used as a term of art; the records need only be personal
information about personnel, defined as persons employed by
an organization.14
   [5] We also note that the records in question are not part
of our appellate record, nor did either party request their
inclusion in our record. It is incumbent upon the appellant
to pre­sent a record supporting the errors assigned.15 To the
extent Steckelberg suggests that the district court erred in its
finding that the sought-after records contained personal infor-
mation, we cannot reach that issue, because we do not have
those records.
   Steckelberg also argues that the records fit more squarely
into § 84-712.05(15), which all agree is otherwise inapplicable
on these facts. Steckelberg argues that records such as this are
not open for examination where the applicants are not final-
ists, but are open when the applicants are finalists, as is the
case here. Though not entirely specific, Steckelberg appears
to be arguing that if § 84-712.05(7) is read broadly enough to
exempt these materials, then there is no purpose behind the
exemption provided by § 84-712.05(15).
   This argument is without merit. Section 84-712.05(15) pro-
vides that “job application materials” of applicants, “other than
finalists,” are exempt from examination. Job application mate-
rials are defined in subsection (15) as “employment applica-
tions, resumes, reference letters, and school transcripts.”

13	
      See Webster’s Third New International Dictionary of the English Language,
      Unabridged 1687 (1993).
14	
      See id.
15	
      See Roskop Dairy v. GEA Farm Tech., 292 Neb. 148, 871 N.W.2d 776
      (2015).
                             - 851 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
             STECKELBERG v. NEBRASKA STATE PATROL
                       Cite as 294 Neb. 842

   It is conceded that Steckelberg was a finalist. But even
if he had not been, he sought “the completed a [sic] score
sheet, which each member made notes and comments on,
each recommendation and the Board’s recommendation to the
Superintendent.” These records are not “job application mate-
rials” as defined by § 84-712.05(15).
   Section 84-712.05(7) does not infringe upon the exemption
provided by § 84-712.05(15). As such, Steckelberg’s second
argument and his second and third assignments of error are
without merit.
                       In Camera R eview
   Finally, Steckelberg argues that he ought to have been
permitted to inspect the records during the district court’s in
camera review. Section 84-712.03(2) provides in relevant part
that “[t]he court may view the records in controversy in camera
before reaching a decision, and in the discretion of the court
other persons, including the requester, counsel, and necessary
expert witnesses, may be permitted to view the records, subject
to necessary protective orders.”
   [6] This decision, then, is entrusted to the discretion of the
court. And we review for an abuse of that discretion. We can-
not find an abuse of discretion in this case. There was nothing
about the nature of these records that required any other person
to be present to help the court decipher the meaning of the
records in question. To allow Steckelberg to be present for this
review would obviate the need for the underlying litigation.
   There is no merit to Steckelberg’s final assignment of error.
                          CONCLUSION
   The records Steckelberg seeks to view are exempted under
§ 84-712.05(7). As such, the district court did not err in deny-
ing Steckelberg’s petition for writ of mandamus. The decision
of the district court is affirmed.
                                                     A ffirmed.
   Stacy, J., not participating.